DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) 
	With respect to claim 1, Kautzsch discloses a Complementary Metal Oxide Semiconductor (CMOS) wavefront sensor comprising: a sensor element [2] comprising an array of photodiodes (See ¶[0019]); a passivation layer [10] covering said sensor element; and a binary lens [14]  (See Figure 3A-3B) formed in said passivation layer and arranged to focus incident light onto said sensor element (See Figure 1).
	With respect to claim 6, Kautzsch discloses wherein said passivation layer is a nitride layer in a CMOS backend stack of said CMOS wavefront sensor (see ¶[0026]).
	With respect to claim 8, Kautzsch discloses a method of forming a Complementary Metal Oxide Semiconductor (CMOS) wavefront sensor comprising: forming a sensor element [2] comprising an array of photodiodes (See ¶[0019]); depositing a passivation layer [10] covering said sensor element; and forming in said passivation layer a binary lens [14] arranged to focus incident light onto said sensor element (See Figure 1).
	With respect to claim 11, Kautzsch discloses wherein said wavefront sensor is a CMOS wavefront sensor as claimed in claim 1 (see Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Toshikiyo (U.S. Publication No. 2008/0011937 A1)
	With respect to claim 2, Kautzsch fails to disclose wherein a distance between said array of photodiodes and said binary lens is in the range of 1 µm to 15 µm.	In the same field of endeavor, Toshikiyo teaches wherein a distance between said array of photodiodes and said binary lens is in the range of 1 µm to 15 µm (see ¶[0089]).
	The proper thickness allows for free control of refractive index distribution of the binary lens to match the wavelength of the transmitted light (see ¶[0061]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 3, Kautzsch fails to disclose wherein said binary lens has a focal length in the range 8 µm to 33 µm (optical distance).
	In the same field of endeavor, Toshikiyo teaches wherein said binary lens has a focal length in the range 8 µm to 33 µm (optical distance) (see ¶[0061]). 	The proper focal length allows for free control of refractive index distribution of the binary lens (see ¶[0061]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Wang et al. (U.S. Publication No. 2019/0098187 A1; hereinafter Wang). 
	With respect to claim 4, Kautzsch fails to explicitly disclose wherein said array of photodiodes includes 2x2 photodiodes.
	In the same field of endeavor, Wang teaches wherein said array of photodiodes includes 2x2 photodiodes (See Figures 12-13; array matrix chosen as desired). 
	The implementation of a desired pixel grouping as taught by Wang for the purposes of multiple functionality, allows for increased versatility of the image sensors to composite multiple images (see ¶[0114]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 5, Kautzsch fails to disclose wherein said array of photodiodes includes one of 3x3 photodiodes, 4x4 photodiodes, and 5x5 photodiodes.
	In the same field of endeavor, Wang teaches wherein said array of photodiodes includes one of 3x3 photodiodes, 4x4 photodiodes, and 5x5 photodiodes. (See Figures 12-13; array matrix chosen as desired). 
	The implementation of a desired pixel grouping as taught by Wang for the purposes of multiple functionality, allows for increased versatility of the image sensors to composite multiple images (see ¶[0114]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 7, Kautzsch fails to explicitly disclose a plurality of further sensor elements and a plurality of further binary lenses, wherein each sensor element of the plurality of further sensor elements has an overlapping binary lens of the plurality of further binary lenses.
	In the same field of endeavor, Wang teaches a plurality of further sensor elements and a plurality of further binary lenses, wherein each sensor element of the plurality of further sensor elements has an overlapping binary lens of the plurality of further binary lenses (See Figure 6). 	The implementation of a one to one binary lens to sensor allows for versatility of the overall image sensor array to obtain multiple images to produce composite imaging without reliance on specific sensor groupings (see ¶[0084-0086]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Wu (U.S. Patent No. 7,196,388 B2) 
	With respect to claim 9, Kautzsch fails to explicitly disclose providing a silicon substrate, wherein said step of forming a sensor element comprises doping said silicon substrate.	In the same field of endeavor, Wu teaches providing a silicon substrate, wherein said step of forming a sensor element comprises doping said silicon substrate (see Column 2, lines 1-13).	The implementation of doped silicon allows for increased wavelength response controllable to either a broad or narrow range (See Column 2, lines 37-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 10, the combination of Kautzsch and Wu discloses wherein said step of forming said binary lens comprises etching said passivation layer (see Kautzsch ¶[0027]).

Response to Arguments
Applicant's arguments filed 04/08/2022 have been fully considered but they are not persuasive. 
With respect to arguments made regarding claim 1, Applicant argues that Kautzsch fails to disclose a wavefront sensor. Examiner notes that Applicant’s claim 1 contains no structural limitations exclusive to wavefront sensors and only possesses mentions of “wavefront sensors” within the preamble. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “wavefront sensor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Kautzsch contains sensors in the form of an array of photodiodes as required by the limitations of the claim. Applicant’s claim is substantially broad as to encompass multiple types of sensors, not exclusively CMOS wavefront sensors and with only language found in the preamble, it does not constitute any distinct definition of any claimed invention’s limitations. Furthermore, Applicant cites to ¶[0004] of the Applicant’s disclosure to establish what a wavefront sensor is, however none of the descriptive requirements of a wavefront sensor are found within the limitations of claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features found in ¶[0004]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).	Applicant’s claimed binary lens is also found within Kautzsch. Applicant relies on the standard definition of a binary lens of two different masses that deflect light in different orientations, thereby redirecting light, of which Kautzsch’s [14] matches the standard definition of a binary lens. Applicant’s assertions that the [14] is not a binary lens because each individual sensor possesses a lens compared to a single large lens encompassing the entire array is irrelevant as no limitations are found within the claim to limit the binary lens in such a manner. Furthermore, Applicant’s assertions of a single large lens runs contrary to the cite paragraph ¶[0004] of the microlenses within what Applicant asserts is required within a wavefront sensor. 
	Finally, Applicant asserts that a lens is not formed on the passivation layer as Applicant asserts that the passivation layer is only an outer or upper protective layer with a specific thickness of 1 µm. There is no conventional definition within the art that requires such specific requirements of what constitutes a “passivation layer.” Passivation, by definition, is a coating of material that prevents the underlying material to be less readily affected or corroded by the environment. Passivation layers require no specific thicknesses (i.e., 1 µm) as different environments would require different specifications for the material to properly function in passivating the underlying material. Applicant has not provided any defining features to require such a thickness for their passivation layer, therefore any overlying material that protects the sensor from outside environments would be considered a passivation layer. Therefore, Kautzsch’s binary lens is formed on top of a passivation layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toshikiyo (U.S. Publication No. 2007/0146531 A1) discloses an image sensor with a binary lens
Li et al. (U.S. Publication No. 2009/0152453 A1) discloses a wavefront sensor
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818